DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 30-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11140740. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
- Regarding to claims, the Patent discloses an apparatus comprising: at least one processor configured to cause a master node to (see claim 1, lines 1-2 of Patent): encode radio-resource control (RRC) signaling to provide information for configuring a User Equipment (UE) with a configuration for a secondary cell group (SCG) for dual connectivity to allow the UE to utilize radio resources of both a master cell group (MCG) associated with the master node and the SCG, the SCG associated with a secondary node (see claim 1, lines 3-9 of Patent); determine, based on inactivity of the UE, a transition of the UE from an RRC connected mode to an RRC inactive mode (see claim 1, lines 10-12 of Patent); and encode, for transmission to the secondary node, a secondary node request message that indicates suspension of the dual connectivity based on the determination of the transition of the UE from the RRC connected mode to the RRC inactive mode, decode, from the secondary node, a confirmation of the request message (see claim 1, lines 13-17 of Patent); decode, from the secondary node, a message based on data activity for the UE (see claim 1, lines 18-19, 21-22 of Patent); and encode, for transmission to the secondary node, a resume message to the secondary node (see claim 1, lines 34-37 of Patent).
- Regarding to the different between the Patent and the Application such as “determine whether the dual connectivity is to be resumed with the secondary base station based on one or more measurement reports received from the UE, wherein the measurement reports received from the OF after the AS security is established are used for the determination, and the measurement reports received from the UE before the AS security is established are not used for the determination”.  It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 31-33, 35-36, 38, 40-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (Pub No. 20190192433) in view of Xu et al. (Pub. No. 20160044734).

- Regarding to claims 1, 41, 44-45, 48, Deenoo teaches an apparatus (e.g. MeNB in Fig, 4) comprising: at least one processor configured to cause a master node to: encode radio-resource control (RRC) signaling to provide information for configuring a User Equipment (UE) with a configuration for a secondary cell group (SCG) for dual connectivity to allow the UE to utilize radio resources of both a master cell group (MCG) associated with the master node and the SCG, the SCG associated with a secondary node (e.g. the step RRC connection between UE, SCeNB and MeNB in Fig. 4. u inherently know that the RRC connected in Fig. 4 is encoded and dual connection of UB); determine, based on inactivity of the UE, a transition of the UE from an RRC connected mode to an RRC inactive mode (e.g. fig. 4 where the UE transmit lo MeNB DRX indication where in MeNB determines the activity of the UE); and encode, for transmission to the secondary node, a secondary node request message that indicates suspension of the dual connectivity based on the determination of the transition of the UE from the RRC connected mode to the RRC inactive mode (e.g. the step SCeNB deactivation in Fig. 4 and par. 117).  Deenoo fails to teach to decode, from the secondary node, a confirmation of the request message; decode, from the secondary node, a message based on data activity for the UE: and encode, for transmission to the secondary node, a resume message to the secondary node.  Xu teaches to decode, from the secondary node, a confirmation of the request message (see Fig. 12, when MeNB receives S251 from SeNB); decode, from the secondary node, a message based on data activity for the UE (e.g. the message from SeNB in Fig. 12 step S260, S270); and encode, for transmission to the secondary node, a resume message to the secondary node (e.g. step S290 in Fig. 12). Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the steps of Xu’s invention into Decenoo’s invention for providing dual connection service for UE in wireless network.
- With respect to claim 30, Deenoo teaches a first portion of the configuration includes a signaling radio bearer (SRB) between the secondary node and the UE, and a second portion of the configuration includes a data radio bearer (DRB) between the secondary node and the UE (see par. 85).  
- With respect to claim 31, Deenoo teaches wherein: first and second portions of the configuration include one or more parameters related to one or more of: a packet data convergence protocol (PDCP) layer and a service data application protocol (SDAP) layer, or the first and second portions of the configuration include one or more parameters related to one or more of: a radio link control (RLC) layer and a medium access control (MAC) layer (see par. 84, 88).  
- With respect to claim 32, 42, 46, Deenoo teaches wherein the at least one processor is further configured to cause the master node to: determine the inactivity of the UE based on an expiration of an RRC inactivity timer at the master node (see par. 007, 77).  
- With respect to claim 33, 43, 47, Deenoo teaches wherein the at least one processor is further configured to cause the master node to: decode, from the secondary node, control signaling that indicates the inactivity of the UE (e.g. step SCeNB DRX indication from SCeNB to MeNB).  
- With respect to claim 35, Deenoo teaches wherein the at least one processor is further configured to cause the master node to: determine that the UE is to be paged based on reception of a downlink data packet from the secondary node, the data packet to be forwarded to the UE, wherein the downlink data packet is received during the suspension or release of the dual connectivity; and encode, for transmission to the UE, a paging message to page the UE for the downlink data packet (see par. 64, 88, Fig. 8 par. 118, 120 “If a UE is in deep-sleep mode with respect to a small-cell layer, it may monitor the control channels of the macro-cell layer and receive control information required to wake-up the small-cell layer. The control information may be sent in the form of an L1 message, (e.g., by monitoring the PDCCH of the macro-cell), L2 signaling (e.g., by using MAC control element (MAC CE) in macro-cell layer), or radio resource control/non-access stratum (RRC/NAS) signaling (e.g., a paging message). A similar mechanism may be used if a UE that is connected to a small cell layer may go into a deep sleep mode or an ultra-sleep mode on a macro-cell layer. The UE may go to deep-sleep in one layer and monitor control channels in the other dual-connectivity cell layer. The duration of the deep-sleep cycle may be configurable and may depend on the amount of time the UE may stay without losing synchronization in a layer”). 
- With respect to claim 36, Deenoo teaches wherein the at least one processor is further configured to cause the master node to: decode a measurement report received from the UE during a resumption of the dual connectivity, wherein the measurement report includes a signal quality measurement, at the UE, for cells of the secondary node; determine, based at least partly on the signal quality measurement, whether the dual connectivity is to be resumed with the secondary node (see par. 8 “The WTRU may update the small cell with a mmW beam that the WTRU currently prefers, e.g., the preferred beam may change due to the directional nature of mmW transmissions, WTRU mobility, etc. The WTRU may perform a mmW measurement associated with the small cell (e.g., the WTRU may measure one or more pilot transmission from the small cell, for example, in accordance with a mmW measurement resource provided to the WTRU). For example, the WTRU may detect one or more mmW beam transmissions from the small cell and determine a preferred mmW DL beam, e.g., determine a signal quality, such as CQI, for each of the one or more mmW beam transmissions and determine the preferred mmW downlink (DL) beam. The WTRU may report, based on the measurement, the preferred mmW DL beam to the small cell (e.g., a mmW DL beam with a signal quality that satisfies a threshold, a mmW DL beam that has the best signal quality, etc.). The WTRU may report the preferred mmW DL beam to the small cell after a reporting offset time. The WTRU may monitor the reported preferred DL beam, e.g., monitor one or more mmW resources associated with a current DRX state on the reported preferred DL beam.”).  
- With respect to claim 38, Deenoo teaches wherein the at least one processor is further configured to cause the master node to: decode a message received from the UE during the suspension or release of the dual connectivity, wherein the message includes information related to connectivity of the UE or location of the UE; and determine, based on the information related to connectivity of the UE or location of the UE, whether the dual connectivity is to be resumed with the secondary node (par. 136 “When in PSEUDO_CONNECTED state on the macro cell, the UE may perform one or more of the following. The UE may monitor a paging channel on the macro layer, for example, to detect incoming calls, system information change, for earthquake and tsunami warning system (ETWS) notification for ETWS capable UEs, commercial mobile alert system (CMAS) notification for CMAS capable UEs. The UE may acquire system information, when the system information changes on the macro cell. The system information updates on the macro cell may be provided to the UE, e.g., via dedicated signaling on the small cell layer. The UE may perform neighboring measurements on the macro cell layer. The UE may perform macro update procedure (e.g., UE triggered, network controlled mobility). The UE may monitor control channels on the small cell layer associated with the shared data channel to determine if data is scheduled for it. The UE may provide channel quality and feedback information about the neighbors in the small cell layer to the macro layer, e.g., via small cell layer. The UE may use cross-layer scheduling request to macro eNB, e.g, via SCeNB on data arrival from higher layers. The UE may receive fast paging message and use modified RACH procedure to trigger transition to RRC CONNECTED mode”).  
- With respect to claim 40, Deenoo teaches wherein the at least one processor is further configured to cause the master node to: encode, for transmission to the UE, another message that indicates whether the dual connectivity is to be resumed with the secondary node, wherein the other message is encoded in accordance with the AS security (e.g. the connect resumes when DL data from MME as in Fig. 4).  

Allowable Subject Matter
Claim 34, 37, 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471